DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Vereb on 05/04/2022.

The application has been amended as follows: 
In the Claims:
1.		(Currently Amended)  An apparatus for operating a gas-lift plunger in a well, comprising:
a controller in communication with a compressor a valve, and a sensor, wherein the controller is configured to perform operations, the operations comprising:
receiving a signal from the sensor representing that a gas-lift plunger has reached a position in a well that is proximate to a top of the well;
in response to receiving the signal:
causing the compressor to unload; and
positioning the valve in a first position such that a gas flows from an outlet of the compressor to a pressure vessel, wherein the compressor is connected to the pressure vessel, and not into the well, and from the pressure vessel to an inlet of the compressor, wherein the valve is directly connected to the compressor;
determining that the plunger has descended in the well; and
in response to determining that the plunger has descended in the well:
causing the compressor to load; and
positioning the valve in a second position such that the gas flows from the outlet of the compressor to the well via the valve in the second position, wherein the gas flows from the pressure vessel into the inlet of the compressor, wherein the pressure vessel is located outside the well.
8.		(Currently Amended) A system for operating a gas-lift plunger in a well, comprising:
a pressure vessel positioned outside of the well, wherein the pressure vessel is configured to contain a gas therein 
a compressor comprising a driver, an inlet, and an outlet, wherein the compressor is configured to compress the gas between the inlet and the outlet, wherein the gas is fed to the inlet from the pressure vessel , wherein the compressor is connected to the pressure vessel;
a valve coupled to the outlet of the compressor, wherein the valve has a first position in which the valve directs the gas from the outlet of the compressor to the pressure vessel, and wherein the valve has a second position in which the valve directs the gas from the outlet of the compressor to the well , wherein the valve is directly connected to the compressor; and
a controller in communication with the driver of the compressor and with the valve, wherein the controller is configured to:
determine that the gas-lift plunger has reached a predetermined position in the well;
in response to determining that the gas-lift plunger has reached the predetermined position, cause the compressor to stop compressing the gas, and cause the valve to be in the first position such that the gas at the outlet of the compressor is directed into the pressure vessel and not to the well; 
determine that the gas-lift plunger has descended in the well; and 
in response to determining that the gas-lift plunger has descended in the well, cause the compressor to compress the gas and cause the valve to be in the second position such that the gas at the outlet of the compressor is directed to the well.

13.		 (Currently Amended)  A method for operating a gas-lift plunger in a well, comprising:
receiving a signal from a sensor, the signal representing that the gas-lift plunger has reached a position in the well that is proximate to the top of the well;
in response to receiving the signal;
causing a compressor to stop compressing a gas between an inlet of the compressor and an outlet of the compressor; and
positioning a valve in a first position, the valve in the first position being configured to receive the gas from the outlet of the compressor and feed the gas to a pressure vessel that is positioned outside of the well, wherein the gas is received at the inlet of the compressor from the pressure vessel;
determining that the plunger has descended in the well; and
In response to determining that the plunger has descended in the well;
causing the compressor to compress the gas between the inlet and the outlet of the compressor; and
positioning the valve in a second position such that the gas flows from the outlet of the compressor to the well via the valve in the second position,  wherein the valve is directly connected to the compressor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 8, and 13, the claims recite a system and method for operating a gas lift plunger which includes the use of a compressor and wellbore external pressure vessel coupled to the compressor having a valve structure to direct compressed gas in different paths either into or through the pressure vessel outside the well.  While gas plunger systems having compressors and pressure vessels outside the wellbore are known (see Reitz, 2004/0244991), such references do not include the valve structure or the gas direction limitations of the amended claims (noting that the pressure vessel structures connected between the compressor and the well do not include the ability to direct gas in a manner that would not either flow gas directly into or from the wellbore).  Furthermore, such a modification would not have been obvious as doing so would require substantial redesign of the compressor flow loops and would require an improper degree of hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676